UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark one) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-52808 BTHC XV, Inc. (Exact name of registrant as specified in its charter) Delaware 20-5456294 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Underground Grand Canyon Linyi City, Yishui County, Shandong Province, China (Address of principal executive offices) (Zip Code) +86 539-2553919 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesxNo o As of August 19, 2011, there were 18,089,660 shares of the registrant’s common stock outstanding. BTHC XV, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2011 TABLE OF CONTENTS PART 1 - FINANCIAL INFORMATION 1 Item 1.Financial Statements. 1 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 38 Item 4.Controls and Procedures. 38 PART II – OTHER INFORMATION 39 Item 1.Legal Proceedings. 39 Item 1A.Risk Factors. 40 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 44 Item 3.Defaults upon Senior Securities. 44 Item 4.(Removed and Reserved). 44 Item 5.Other Information. 44 Item 6.Exhibits. 44 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. BTHC XV, Inc. and Subsidiaries Consolidated Balance Sheets June 30, 2011 December 31, 2010 (Unaudited) (Restated) ASSETS Current assets: Cash and cash equivalents Accounts receivable, net of allowance of $- and $- Other receivable and advance payments 　 Notes receivable from related parties 　 Deferred tax assets Other current assets 　 Total current assets 　 Property, plant and equipment, net 　 Intangible assets, net 　 Long term investment 　 Other assets 　 Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY 　 　 Current liabilities: 　 　 　 Accounts payable $ $ Accrued liabilities 　 Short term debt 　 Taxes payable Due to related parties Total current liabilities 　 Long term deferred tax liabilities Total liabilities $ $ Shareholders’ equity: 　 Preferred stock, $0.001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 40,000,000 shares authorized, 18,089,660 shares issued and outstanding 　 Additional paid in capital 　 Statutory reserves Accumulated other comprehensive income 　 Retained earnings 　 Total shareholders’ equity 　 Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 1 BTHC XV, Inc. and Subsidiaries Consolidated Statements of Operations and Other Comprehensive Income For the six months ended For the three months ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 (unaudited) (unaudited) (unaudited) (unaudited) (Restated) (Restated) Revenue (including $273,800 and $201,800 related party commission for the six months ended June 30, 2011 and 2010, respectively; $261,300 and $156,800 for the three months ended June 30, 2011 and 2010, respectively) $ Operating Expenses Selling expenses General and administrative Total operating expenses Income from Operations Other Income (Expenses): Other income (expenses), net ) Total Other Income (Expenses) Income before Income Taxes Income taxes Net Income $ Other Comprehensive Income Foreign currency translation adjustment Comprehensive Income $ Earnings per Share, Basic and Diluted $ Weighted Average Shares Outstanding, Basic and Diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 BTHC XV, Inc. and Subsidiaries Consolidated Statements of Cash Flows Six months ended June 30, (unaudited)　　 (unaudited)　 (Restated) Cash flows from operating activities: 　 Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation expense Amortization expense - Amortization of prepaid rent Investment income - (2,658 ) Changes in operating assets and liabilities: (Increase)/decrease in accounts receivable ) ) (Increase)/decrease in other receivable and advance payments ) (279,245 ) (Increase)/decrease in deferred tax assets - (122,168 ) Increase/(decrease) in accounts payable ) (489,211 ) Increase/(decrease) in accrued liabilities ) Increase/(decrease) in taxes payable Increase/(decrease) in long term deferred tax liabilities - Net cash provided by operating activities Cash flows from investing activities: Cash paid for notes receivable from related parties ) (6,440,698 ) Cash paid for capital restructure - (25,294 ) Cash paid for purchase of intangible assets - (248,662 ) Cash paid for purchase of property, plant and equipment ) (1,899,102 ) Net cash used in investing activities ) (8,613,756 ) Cash flows from financing activities: Proceeds from short term debt Principal payments on short term debt ) (292,600 ) Borrowings from related parties Net cash provided by financing activities Effect of foreign exchange rate changes on cash Net decrease in cash and cash equivalents ) (768,171 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Income taxes paid $ $ Interest paid $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 BTHC XV, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unless the context requires otherwise, US$ amounts expressed in thousands) 1. Basis of presentation, organization and nature of operations Basis of presentation The accompanying unaudited interim consolidated financial statements of BTHC XV, Inc. and Subsidiaries (collectively, the “Company”) have been prepared based upon United States Securities and Exchange Commission (“SEC”) rules permitting reduced disclosure for interim periods, and include all adjustments necessary for a fair presentation of statements of operations, statements of cash flows, and financial condition for the interim periods shown, including normal recurring accruals and other items.While certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted pursuant to SEC rules and regulations, the Company believes the disclosures are adequate to make the information presented not misleading. Organization BTHC XV, Inc. (“BTHC”) was formed on March 31, 2006 and incorporated on August 16, 2006 in the State of Delaware.BTHC is the U.S. Bankruptcy Court mandated reincorporation of and successor to BTHC XV, LLC, a Texas limited liability company which was discharged from bankruptcy on November 29, 2004.The effective date of the merger of BTHC and BTHC XV, LLC was August 16, 2006.On October 18, 2010, BTHC (i) closed a share exchange transaction pursuant to which BTHC became the 100% parent of Long Fortune Valley Tourism International (Cayman) Limited (“LFVT Cayman”), (ii) assumed the operations of LFVT Cayman and its subsidiaries, including Rich Valley Capital Holding Limited (“Rich Valley”), Long Fortune Valley Tourism International (Hong Kong) Limited (“LFHK”), and Shandong Longkong Travel Management Co., Ltd. (“Longkong”). LFVT Cayman was incorporated on December 9, 2009 as an exempted company limited by shares in the Cayman Islands.Prior to the closing of the share exchange transaction, LFVT Cayman was 45.7% owned by Grand Fountain Capital Holding Limited (a Cayman Islands company 99.8% owned by Chen Rongxia, Zhang Shanjiu’s wife), 28.9%owned by Zhang Qian, Zhang Shanjiu’s daughter, 22%owned by Zhang Shanjiu, 2.9% owned by Li Shikun and 0.5% owned by Yu Xinbo.LFVT Cayman has 50,000 common shares authorized with $1.00 par value each and 1,750shares issued and outstanding.Since inception, LFVT Cayman has not conducted any substantive operations of its own, except to serve as a holding company that owns 100% of the equity of Rich Valley, a British Virgin Islands company that was established by LFVT Cayman on December 9, 2009 as a wholly-owned subsidiary. Rich Valley has 50,000 common shares authorized with no par value and one share issued and outstanding.The share was issued for $1.00.Since inception, Rich Valley has not conducted any substantive operations of its own, except to serve as a holding company that owns 100% of the equity of LFHK, a Hong Kong company that was established by Rich Valley on December 22, 2009 as a wholly-owned subsidiary. LFHK has 10,000 common shares authorized with HK$1.00 par value each and 10,000 shares issued and outstanding.Since inception, LFHK has not conducted any substantive operations of its own, except to serve as a holding company that owns 100% of the equity of Longkong, a limited liability company organized in the PRC on March 15, 2004.Longkong operates its business in Linyi City, Yishui County, Shandong Province, PRC. Longkong was organized with an initial registered capital of approximately $2.4million, which was 79.2% owned by Zhang Shanjiu and 20.8% owned by Zhang Qian, Zhang Shanjiu’s daughter.On August 25, 2004, the registered capital was increased to approximately $3.8 million, which resulted in an increase in the number of shareholders from two to fifteen.After the increase in registered capital, Zhang Shanjiu, Zhang Qian, Chen Rongxia and Yu Xinbo owned 56.60%, 15.72%, 6.92% and 5.66% of Longkong, respectively, while the remaining eleven shareholders owned 15.10% of Longkong. 4 BTHC XV, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unless the context requires otherwise, US$ amounts expressed in thousands) Until September 2004, Longkong invested in Yishui Underground Fluorescent Lake Travel Development Co., Ltd., Shandong Shanjiu Bronze Craft Co. Ltd. and Yishui Yimong Mountain Travel Service Co. Ltd., thereby becoming the parent entity of each company and forming a PRC enterprise group of tourism companies. In September 2007, the shareholders of Longkong entered into several equity transfer transactions that resulted in the reduction in the number of shareholders from fifteen to six.After the equity transfers, Zhang Shanjiu, Zhang Qian, Chen Rongxia and Yu Xinbo owned 21.26%, 59.87%, 1.13% and 2.52% of Longkong, respectively, while the remaining two shareholders owned 15.22% of Longkong. On October 10, 2007, the shareholders agreed to a decrease in Longkong’s registered capital to approximately $3.2million, which ultimately resulted in Zhang Qian and another shareholder being cashed out as shareholders.After the decrease in registered capital, Zhang Shanjiu, Chen Rongxia and Yu Xinbo owned 84.5%, 4.5% and 10% of Longkong, respectively, while the remaining shareholder owned 1% of Longkong. On December 17, 2007, largely in part due to the rarity of a group of companies such as the enterprise group in the PRC, Longkong’s management decided to sell its majority interest in its three subsidiaries to the minority shareholders in each company in order to focus on its core business.Longkong’s interest in Yishui Underground Fluorescent Lake Travel Development Co. Ltd. (“Fluorescent Lake”) was sold to Zhang Qian, Zhang Shanjiu’s daughter, for approximately $1.8 million.Longkong’s interest in Shandong Shanjiu Bronze Craft Co. Ltd. was sold to Li Hongwei, a former shareholder and employee of Longkong, for approximately $274,000.Longkong’s interest in Yishui Yimong Mountain Travel Service Co. Ltd. was sold to Zhang Shanshuang, Zhang Shanjiu’s brother, for approximately $27,000. On March 10, 2008, the four remaining shareholders of Longkong sold their shares to Longong Travel Limited, a United Kingdom company (“Longong”), for approximately $2.0 million.Longong was a company that was established on behalf of Zhang Shanjiu by a third party trustee in the United Kingdom.The shares of Longong were held in trust for the benefit of Zhang Shanjiu, who beneficially owned the shares of Longong and had the ability to exercise control over Longong. On November 12, 2008, Longong sold 100% of the equity interests in Longkong to Long Fortune Valley Limited, a company organized under the laws of Gibraltar (“Fortune Valley”), for $1.Both Longong and the trust were dissolved after the sale of Longkong to Fortune Valley.Fortune Valley was a company that was established on behalf of Zhang Shanjiu by a third party trustee in Gibraltar.The shares of Fortune Valley were held in trust for the benefit of Zhang Shanjiu, who beneficially owned the shares of Fortune Valley and had the ability to exercise control over Fortune Valley.On December 29, 2009, Fortune Valley sold 100% of the equity interests in Longkong to LFHK for $1.Both Fortune Valley and the trust were dissolved after the sale of Longkong to LFHK. Pursuant to the acquisitions described above, LFVT Cayman acquired all the equity interests of the subsidiaries under common control as all of the entities are ultimately controlled by the same parties (Zhang Shanjiu and his immediate family).Accordingly, the financial statements have been prepared as if the existing corporate structure had been in existence throughout all periods and the acquisitions had occurred as of the beginning of the earliest period presented in the accompany financial statements. Nature of operations The business scope of Longkong is tourism management.The key business project is a cave named the “Underground Grand Canyon” that is located in Linyi City, Yishui County, Shandong Province, PRC.The Underground Grand Canyon tourist destination, at 6,100 meters (approximately 3.75miles), is the longest cave system in northern China and contains several stalactite and stalagmite formations, as well as rivers and streams.To date, approximately 3,100meters (approximately 2 miles) have been developed into five entertainment attractions, including: (i) the “Underground Water Drifting” attraction; (ii) the “Electric Slide Car” attraction; (iii) the “Battery Vehicle” attraction; (iv) the “Strop Ropeway” attraction; and (v) the “Treasure Hunting Cave” attraction.Revenue is generated from bundled passes (beginning January 1, 2010), admission tickets, water drifting attraction fees, rail car fees and other fees and services, including battery vehicle fees, strop ropeway fees, treasure hunting cave fees and parking fees.A bundled pass is for general access to the Company’s “Underground Grand Canyon” tourist destination and general access to the “Fluorescent Lake” tourist destination operated by Fluorescent Lake.An admission ticket is for general access to the “Underground Grand Canyon” tourist destination.Visitors are charged additional fees for the entertainment attractions in and around the Underground Grand Canyon. 5 BTHC XV, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unless the context requires otherwise, US$ amounts expressed in thousands) 2. Summary of significant accounting policies Basis of consolidation The consolidated financial statements include the financial statements of the Company and its subsidiaries.All significant inter-company transactions and balances have been eliminated upon consolidation. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. Revenue Recognition Revenue of the Company is generated from bundled passes, admission tickets, water drifting attraction fees, rail car fees and other fees and services, including battery vehicle fees, strop ropeway fees, treasure hunting cave fees (beginning February 2011) and parking fees.A bundled pass is for same-day general access to the Company’s “Underground Grand Canyon” tourist destination and same-day general access to the “Fluorescent Lake” tourist destination operated by Yishui Underground Fluorescent Lake Travel Development Co., Ltd. (“Fluorescent Lake”).Because the bundled pass entitles its holder to visit the Fluorescent Lake tourist destination, the price of the bundled pass, which is sold at both the Underground Grand Canyon and the Fluorescent Lake, is higher than the regular admission ticket price to the Underground Grand Canyon. Pursuant to a 2010 revenue sharing agreement between Longkong and Fluorescent Lake, if a bundled pass (RMB118) is sold at the Underground Grand Canyon, approximately 92% (RMB108) of the cost of the pass is allocated as revenue to Longkong with the remaining 8%(RMB10) being allocated to Fluorescent Lake and recorded as a liability to a related party on the Company’s balance sheet.If a bundled pass is sold at the Fluorescent Lake, approximately 36%(RMB42) of the cost of the pass is allocated as revenue to Longkong and recorded as a receivable from a related party on the Company’s balance sheet with the remaining 64% (RMB76) being recorded as revenue by Fluorescent Lake.While negotiating the terms of the revenue sharing agreement, Fluorescent Lake’s management agreed to the premium percentages allocated to the Underground Grand Canyon due to several factors, including that the Underground Grand Canyon is relatively better known than the Fluorescent Lake based on the number of visitors to each tourist attraction annually, that the Underground Grand Canyon offers five entertainment attractions, in addition to the general walking tour, to Fluorescent Lake’s one entertainment attraction and that Longkong’s management did not expect to see a significant increase in the number of visitors to the Underground Grand Canyon solely as a result of the sales of bundled passes by Fluorescent Lake.The revenue sharing agreement only contains economic terms and is otherwise terminable at the will of either party and does not contain a term.During the fiscal year ended December 31, 2010 and the three months ended March 31, 2011, the allocation was as follows: If bundled pass sold at: Longkong Received Fluorescent Lake Received Bundled Pass Price Underground Grand Canyon RMB 108 RMB 10 RMB 118 Fluorescent Lake RMB 42 RMB 76 RMB 118 6 BTHC XV, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unless the context requires otherwise, US$ amounts expressed in thousands) In March 2011, the local government approved an increase in our admission ticket price for visitors effective April1, 2011, which led to a RMB10 increase in the price of the bundled pass to RMB128 also effective that date.During April and May 2011, if a bundled pass (RMB128) was sold at the Underground Grand Canyon, approximately 91% (RMB116) of the cost of the pass was allocated as revenue to Longkong with the remaining 9%(RMB12) being allocated to Fluorescent Lake and recorded as a liability to a related party on the Company’s balance sheet.If a bundled pass was sold at the Fluorescent Lake, approximately 39% (RMB50) of the cost of the pass was allocated as revenue to Longkong and recorded as a receivable from a related party on the Company’s balance sheet with the remaining 61% (RMB78) being recorded as revenue by Fluorescent Lake.During April and May 2011, the allocation was as follows: If bundled pass sold at: Longkong Received Fluorescent Lake Received Bundled Pass Price Underground Grand Canyon RMB 116 RMB 12 RMB 128 Fluorescent Lake RMB 50 RMB 78 RMB 128 Beginning June 1, 2011, the price of the bundled pass increased again RMB10 to RMB138.From and after June 1, 2011, if a bundled pass (RMB138) is sold at the Underground Grand Canyon, approximately 88% (RMB121) of the cost of the pass is allocated as revenue to Longkong with the remaining 12% (RMB17) being allocated to Fluorescent Lake and recorded as a liability to a related party on the Company’s balance sheet.If a bundled pass is sold at the Fluorescent Lake, approximately 40% (RMB55) of the cost of the pass is allocated as revenue to Longkong and recorded as a receivable from a related party on the Company’s balance sheet with the remaining 60% (RMB83) being recorded as revenue by Fluorescent Lake.From and after June 1, 2011, the allocation is as follows: If bundled pass sold at: Longkong Received Fluorescent Lake Received Bundled Pass Price Underground Grand Canyon RMB 121 RMB 17 RMB 138 Fluorescent Lake RMB 55 RMB 83 RMB 138 Longkong’s and Fluorescent Lake’s management expects to review the terms of the revenue sharing agreement annually and decide whether to continue the relationship as is, modify the existing terms, which could be more or less beneficial to Longkong, or terminate the relationship. Neither Longkong nor Fluorescent Lake sells bundled passes in advance.Because the bundled pass expires if not used the same day it is sold to a visitor, neither company has any unfilled obligations at the end of the day the bundled pass is sold.Accordingly, there are no unused, unexpired passes and therefore no deferred revenue at June30, 2011. Prior to April 1, 2011, a regular admission ticket to the Underground Grand Canyon was RMB76 and a regular admission ticket to the Fluorescent Lake was RMB68.Therefore, Longkong’s relative fair value of each bundled pass was RMB62, which is the proportion that its regular admission ticket price (RMB76) bore to the total of the regular admission ticket prices for both attractions (RMB144) to the former price of a bundled pass (RMB118).For each bundled pass sold by the Underground Grand Canyon, Longkong received a benefit of RMB46 above its relative fair value.Because the revenue sharing arrangement is with a related party company, the benefit for each bundled pass sold by the Underground Grand Canyon was characterized as a related party commission received.For each bundled pass sold by the Fluorescent Lake, Longkong received RMB20 less than its relative fair value.This difference was characterized as a related party commission paid and recorded net of the related party commission received by Longkong for bundled passes sold by the Underground Ground Canyon.During the fiscal year ended December 31, 2010 and the three months ended March 31, 2011, the allocation was as follows: If bundled pass sold at: Longkong Received Longkong’s Relative Fair Value Commission Received/(Paid) Underground Grand Canyon RMB 108 RMB 62 RMB 46 Fluorescent Lake RMB 42 RMB 62 (RMB 20) 7 BTHC XV, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unless the context requires otherwise, US$ amounts expressed in thousands) During April and May 2011, a regular admission ticket to the Underground Grand Canyon was RMB96 and a regular admission ticket to the Fluorescent Lake was RMB80.Therefore, Longkong’s relative fair value of each bundled pass was RMB70, which is the proportion that its regular admission ticket price (RMB96) bore to the total of the regular admission ticket prices for both attractions (RMB176) to the former price of a bundled pass (RMB128).For each bundled pass sold by the Underground Grand Canyon, Longkong received a benefit of RMB46 above its relative fair value.Because the revenue sharing arrangement is with a related party company, the benefit for each bundled pass sold by the Underground Grand Canyon was characterized as a related party commission received.For each bundled pass sold by the Fluorescent Lake, Longkong received RMB20 less than its relative fair value.This difference was characterized as a related party commission paid and recorded net of the related party commission received by Longkong for bundled passes sold by the Underground Grand Canyon.During April and May 2011, the allocation was as follows: If bundled pass sold at: Longkong Received Longkong’s Relative Fair Value Commission Received/(Paid) Underground Grand Canyon RMB 116 RMB 70 RMB 46 Fluorescent Lake RMB 50 RMB 70 (RMB 20) From and after June 1, 2011, a regular admission ticket to the Underground Grand Canyon is RMB96 and a regular admission ticket to the Fluorescent Lake is RMB80.Therefore, Longkong’s relative fair value of each bundled pass is RMB75, which is the proportion that its regular admission ticket price (RMB96) bears to the total of the regular admission ticket prices for both attractions (RMB176) to the price of a bundled pass (RMB138).For each bundled pass sold by the Underground Grand Canyon, Longkong receives a benefit of RMB46 above its relative fair value.Because the revenue sharing arrangement is with a related party company, the benefit for each bundled pass sold by the Underground Grand Canyon is characterized as a related party commission received.For each bundled pass sold by the Fluorescent Lake, Longkong receives RMB20 less than its relative fair value.This difference is characterized as a related party commission paid and recorded net of the related party commission received by Longkong for bundled passes sold by the Underground Grand Canyon.From and after June 1, 2011, the allocation is as follows: If bundled pass sold at: Longkong Received Longkong’s Relative Fair Value Commission Received/(Paid) Underground Grand Canyon RMB 121 RMB 75 RMB 46 Fluorescent Lake RMB 55 RMB 75 (RMB 20) The amount of the net related party commissions received during the six months ended June 30, 2011 and 2010 was approximately $273,800 and approximately $201,800, respectively.The amount of the net related party commissions received during the three months ended June 30, 2011 and 2010 was approximately $261,300 and approximately $156,800, respectively. An admission ticket entitles the visitor to a one-time admission to the Underground Grand Canyon and entertainment attraction fees entitle the visitor to a one-time usage of the particular entertainment attraction.No weekly, monthly or other annual or season type passes are offered to the Underground Grand Canyon.Longkong does not sell admission tickets in advance.Admission ticket prices and entertainment attraction fees are generally collected when tickets are sold upon the visitors entering the facility.Revenue is recognized when the tickets are used.Occasionally, visitors are granted admission to the Underground Grand Canyon on credit.At such times, the Company recognizes revenue when the service has occurred and records accounts receivable.Revenue is recorded net of relevant business taxes.Business taxes are charged at 3% on sales of admission tickets and 5% of other fee and service revenues.Such taxes were $190,670 and $175,026 for the six months ended June 30, 2011 and 2010, respectively.Refer to Note 6 – Related-party transactions. 8 BTHC XV, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unless the context requires otherwise, US$ amounts expressed in thousands) The Company’s revenues are subject to seasonal variation and accordingly interim results may not be indicative of the estimated results for a full fiscal year. Rebates Commencing January 1, 2010, the Company started to offer a return, also referred to as a rebate, to the travel agencies with which Longkong has entered into cooperation agreements.The rebates are based on the total number of visitors the travel agency brings to the Underground Grand Canyon during a calendar year.The Company recognizes the rebate obligation as a reduction of revenue based on the estimated number of visitors brought to the Underground Grand Canyon by those travel agencies expected to claim rebates.The rebates for the six months ended June 30, 2011 and 2010 were $42,019 and $0, respectively. Foreign currency translation The reporting currency of the Company is the U.S. dollar.The functional currencies of the Company’s subsidiaries are local currencies, primarily the PRC currency Yuan (Renminbi) and Hong Kong dollar.Transactions denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the date of the transaction.The financial statements are translated into U.S. dollars using period-end rates of exchange for assets and liabilities and average rates of exchange for the period for revenues and expenses.Exchange gains or losses on transactions are included in earnings. Earnings per share Basic earnings per share is computed by dividing net income by the weighted average number of shares of common stock outstanding during each period.Diluted earnings per share is computed by dividing net income by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during each period.At June 30, 2011 and 2010, respectively, the Company had no common stock equivalents that could potentially dilute future earnings per share. Related parties A party is considered to be related to the Company if the party directly or indirectly or through one or more intermediaries, controls, is controlled by, or is under common control with the Company.Related parties also include principal owners of the Company, its management, members of the immediate families of principal owners of the Company and its management and other parties with which the Company may deal if one party controls or can significantly influence the management or operating policies of the other to an extent that one of the transacting parties might be prevented from fully pursuing its own separate interests.A party which can significantly influence the management or operating policies of the transacting parties or has an ownership interest in one of the transacting parties and can significantly influence the other to an extent that one or more of the transacting parties might be prevented from fully pursuing its own separate interests is also a related party. 3. Property, plant and equipment, net Property, plant and equipment consisted of the following: June 30, 2011 December 31, 2010 (Unaudited) Building $ $ Machinery and equipment 　 Office equipment 　 Automobiles 　 Total at Cost 　 Less: accumulated depreciation 　 ) ) Construction in progress 　 Property, plant and equipment, net $ $ 9 BTHC XV, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unless the context requires otherwise, US$ amounts expressed in thousands) During the six months ended June 30, 2011, $3.5 million of costs associated with the remaining construction of the Treasure Hunting Cave entertainment attraction, a parking lot and other infrastructure of the Underground Grand Canyon were transferred from construction in progress to property, plant and equipment. Depreciation expense for the six months ended June 30, 2011 and 2010 was $450,091 and $341,896, respectively. 4. Short term debt As of June 30, 2011 and December 31, 2010, the Company’s short term debt consisted of the following: Term Maturity Interest June 30, 2011 December 31, (Months) Date Rate (Unaudited) Yishui Rural Credit Cooperatives 12 04/20/2011 % $ - $ (a) Yishui Rural Credit Cooperatives 12 04/26/2011 　 % 　 - (b) Yishui Rural Credit Cooperatives 12 04/26/2011 % - (c) Yishui Rural Credit Cooperatives 12 05/20/2011 % - (a) Yishui Rural Credit Cooperatives 12 01/10/2012 % (e) - Yishui Rural Credit Cooperatives 12 04/20/2012 % (i) - Yishui Rural Credit Cooperatives 12 04/20/2012 % (i) - Yishui Rural Credit Cooperatives 12 06/15/2012 % (e) - Industrial and Commercial Bank of China 12 09/15/2011 % (e) (e) Industrial and Commercial Bank of China 12 10/14/2011 % (e) (e) Bank of China 12 09/28/2011 % (f) (f) Bank of China 12 10/20/2011 % (f) (f) Bank of China 12 10/26/2011 % (f) (f) LinShang Bank 12 05/28/2011 % - (g) Construction Bank of China 12 7/25/2011 % (d) (d) Construction Bank of China 12 08/01/2011 % (g) (g) Tianyuan Tiancheng Guarantee Company N/A On demand % (h) - Zhang Tao N/A On demand % (j) - ShanDong Longhao Investment Management Co., Ltd. N/A On demand % (j) - Chen Cong N/A On demand % (j) - 　 　 　 　 $ $ (a) Guaranteed by Zhang Shanjiu; pledged by Longkong’s usufruct. 10 BTHC XV, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unless the context requires otherwise, US$ amounts expressed in thousands) (b) Guaranteed by (i) two related party companies: Yishui Underground Fluorescent Lake Travel Development Co., Ltd. (“Fluorescent Lake”) and Junan Tianma Island Travel Development Co., Ltd. (“Tianma Island”) (see Note 6); (ii)Zhang Shanjiu, Zhang Hanwang, a current employee of Longkong unrelated to Zhang Shanjiu, and Xu Shuming, a former employee of Longkong; and (iii) Longkong’s equity investment in the bank. (c) Guaranteed by (i) two related party companies: Fluorescent Lake and Tianma Island (see Note 6); and (ii) Zhang Shanjiu, Zhang Hanwang, a current employee of Longkong unrelated to Zhang Shanjiu, and Xu Shuming, a former employee of Longkong. (d) Collateralized by Longkong’s land use rights. (e) Guaranteed by Zhang Shanjiu and a third party guarantee company. (f) Guaranteed by (i) three related party companies: Yishui Yinhe Travel Development Co., Ltd. (“Yinhe Travel”) using its land use rights, Tianma Island and Fluorescent Lake (see Note 6); and (ii) Zhang Shanjiu. (g) Guaranteed by a third party guarantee company and counter guaranteed by Fluorescent Lake, a related party company. (h) Guaranteed by Yinhe Travel, Zhang Shanjiu, Chen Rongxia (Zhang Shanjiu’s wife) and Chen Ronghui (Zhang Shanjiu’s brother-in-law). (i) Guaranteed by (i) Fluorescent Lake, Tianma Island and Zhang Shanjiu; and (ii) Longkong’s equity investment in the bank. (j) Unsecured loan. The Company has a one-year, $3,094,000 line of credit with Bank of China, which expires in September 2011.As of June 30, 2011, three drawdowns totaling $3,094,000 were outstanding. For the six months ended June 30, 2011 and 2010, interest expense totaled $428,422 and $70,576, respectively. 5. Income tax Cayman Islands and British Virgin Islands Under the current laws of the Cayman Islands and the British Virgin Islands, the subsidiaries of the Company that are incorporated in the Cayman Islands and the British Virgin Islands are not subject to income taxes. Hong Kong LFHK was incorporated in Hong Kong, China.Under the current Hong Kong Inland Revenue Ordinance, the Company is subject to 16.5% income tax on its taxable income generated from operations in Hong Kong.LFHK did not have any operations during the six months ended June 30, 2011 and 2010 and therefore was not subject to Hong Kong Profits Tax. PRC The Company’s PRC subsidiary, Longkong, is governed by the Income Tax Law of the PRC concerning private-run enterprises, which are generally subject to tax at a statutory rate of 25%.Beginning January 1, 2008, the new Enterprise Income Tax Law (the “New EIT Law”) replaced the old laws for Domestic Enterprises (“DES”) and Foreign Invested Enterprises (“FIEs”).The new standard EIT rate of 25% replaces the 33% rate applicable to both DES and FIEs, except for certain entities that still benefit from the tax holidays which were grandfathered by the New EIT Law or that are entitled to tax incentives under the New EIT Law. The tax authority of the PRC Government conducts periodic and ad hoc tax filing reviews on business enterprises operating in the PRC after those enterprises complete their relevant tax filings, hence Longkong’s tax filings may not be finalized.It is uncertain as to whether the PRC tax authority may take different views about Longkong’s tax filings which may lead to additional tax liabilities. 11 BTHC XV, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unless the context requires otherwise, US$ amounts expressed in thousands) The components of the income tax provision are: Six months ended June30, (Unaudited) Current taxes provision –PRC $ $ Deferred taxes - - $ $ A reconciliation of the effective income tax rate to the U.S. statutory rate is as follows: Six months ended June 30, (Unaudited) U.S. statutory rate 34
